Citation Nr: 0842094	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to July 1971 and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that reopened the veteran's claim for 
service connection for bilateral hearing loss and 
subsequently denied the service connection claim.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The unappealed RO rating decision of May 1992 denied 
service connection for bilateral hearing loss on the basis 
that bilateral hearing loss was not related to active duty 
and is final.

2.  Evidence received since the May 1992 rating decision 
shows that the veteran has a diagnosis of sensorineural 
hearing loss; suggests that it may be related to noise 
exposure in service; relates to an unestablished fact 
necessary to substantiate a claim of service connection for 
bilateral hearing loss, and raises a reasonable possibility 
of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's May 1992 decision denying service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 3.385, 20.302(a) 
(2008).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for bilateral 
hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Initially, the Board observes 
that in light of the favorable outcome of this appeal with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.

As a preliminary matter, the Board observes that the 
veteran's claim for service connection for bilateral hearing 
loss was previously considered and denied by the RO in May 
1992 when the veteran was notified of the decision.  He filed 
a notice of disagreement in October 1992.  A statement of the 
case (SOC) was issued in October 1992, but the veteran did 
not timely perfect his appeal.  Therefore, the May 1992 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

In August 2004, the veteran filed to reopen his claim for 
service connection for bilateral hearing loss.  The RO denied 
the claim in December 2004 without addressing the effect of 
the May 1992 decision on the claim, and more specifically did 
not address whether new and material evidence had been 
submitted to reopen the previously denied claim.  The Board 
is required to address whether new and material evidence has 
been received to warrant the reopening of the veteran's claim 
before addressing the merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  While such an action 
could potentially prejudice the veteran since the Board is 
addressing a matter not previously addressed by the RO, as 
will be more fully explained below, the Board has determined 
that new and material evidence has been submitted to reopen 
the previously denied claim.  Thus, the Board finds that no 
prejudice can arise in this aspect of the adjudication of the 
veteran's claim.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2008).  To prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

Relevant evidence of record at the time of the May 1992 
decision included the enlistment exam, dated September 1969; 
the separation exam, dated July 1971, which lacked 
audiological test results; an enlistment exam dated 1981; 
other service records dated July 1988, October 1990, and 
April 1991; and the February 1992 VA examination.  Evidence 
received since the May 1992 decision includes an enlistment 
exam, dated August 1977; service medical records dated August 
1975, May 1992, May 1995, and April 2005; and private 
audiological reports from a civilian employer, dated April 
1973 to March 1976.

Since this evidence was received, and in some cases created 
after the May 1992 RO decision, it is new evidence.  Treating 
this evidence in a manner most favorable to the appellant, 
and considering the holding of Justus, that new evidence will 
be considered credible for the sole purpose of reopening a 
claim, the Board finds that this evidence is material 
evidence because it raises a reasonable possibility of 
substantiating the appellant's claim.  Thus, as new and 
material evidence has been submitted, the Board finds that 
the appellant's claim for entitlement to service connection 
for bilateral hearing loss must be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.


REMAND

The veteran contends that he suffers bilateral hearing loss 
as a result of his active duty from September 1969 to July 
1971 when he was exposed to loud noise from forklifts during 
which he had no hearing protection.  The veteran's separation 
examination in July 1971 did not include an audiological 
examination.  However, the veteran has provided testimony and 
additional medical records, including private audiological 
tests from the 1970s, to support his claim.

Unfortunately, the Board notes that the veteran's medical 
records from his employer, dated in the 1970s, consist of 
audiological charts.  The Board notes that it is precluded 
from interpreting pure tone threshold results.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  

The veteran also testified at his hearing in August 2008 that 
he was again exposed to loud noise from Hummers during his 
second period of active duty.  

In addition, the veteran was not provided with a VA 
examination in conjunction with the current claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Since the threshold for providing a VA examination is low, to 
provide the veteran with the maximum possible assistance with 
his claim, the Board finds that the claim should be remanded 
for a VA examination to determine the status of the veteran's 
current disability, to interpret the private employment 
audiological charts from the 1970s, and to provide an opinion 
addressing whether the hearing loss disability was caused or 
aggravated by the veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
veteran's hearing loss.  

The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner should 
elicit from the veteran and record a full 
clinical history of the claimed hearing 
loss.  The examiner should review and 
interpret the private audiograms of 
record.  

The examiner should first identify the 
date of onset of hearing loss disability 
in each ear that exists for VA purposes 
under 38 C.F.R. § 3.385.  

If the date of onset is after the 
veteran's first period of active service 
but before his second period of active 
service, the examiner should provide an 
opinion, with adequate rationale and 
discussion of evidence, as to whether it 
is at least as likely as not that any 
current right and/or left hearing loss 
disability is causally related to service.

If the examiner finds no causal 
relationship to the veteran's first period 
of service, the examiner must next 
determine whether the noise experienced 
during the second period of service led to 
aggravation of the hearing loss disability 
that preceded entry into the second period 
of active duty.   The examiner must first 
identify whether a right or left hearing 
loss disability increased in severity 
during service?

If such disorder did increase in severity 
in service, was the increase in severity 
clearly and unmistakably due to natural 
progression of the disorder?  

All findings must be reported in detail 
and all indicated testing must be 
accomplished.

The examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of certain time of onset 
(e.g., during service) of a disorder as it 
is to find against it.
Note: The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


